DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I & species: multiple passes, external pump, and proteolytic enzyme in the reply filed on 05/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 21, 22, 24, 26, 27, 29, 30, and 34-37 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method of dissociating tissue as recited in claim 21.  The closest prior art to the Applicants’ claimed invention are Ma (WO 2012/139209), Soper et al. (US 2012/0100521) & Kamm et al. (US 2014/0057311).
Ma teaches a method comprising:
introducing a sample (e.g., blood ¶ 0003; tissue extract ¶ 0049+; separation and capturing of a single cell from a heterogeneous mixture (i.e., blood) ¶ 0003, 0095-0096+) containing tumor tissue (e.g., tumor cells, ¶ 0094+) into a tissue dissociation device (e.g., apparatus Fig. 2A (200A) for separation of circulating tumor cells in blood ¶ 0003, 0087-0096) comprising a plurality of serially arranged stages of channels (205) connected by smooth curves (see e.g., various polymers used for the device capable of providing a smooth surface, i.e., curved surface, ¶ 00110) extending along a length thereof, wherein the plurality of serially arranged stages each split into a pair of channels with a decreased width (see ¶ 0066, 0068 & Fig. 2A for example); 
pumping (e.g., one or more pumps or other pressure sources) the sample containing the tumor tissue through the plurality of serially arranged stages of channels to generate a processed sample, wherein the tumor tissue in the sample is subject to hydrodynamic shear forces in the plurality of serially arranged stages of channels (see the fluid is subject to hydrodynamic shear forces by one or more pumps or other pressure sources and the flow channel, ¶ 0073); 
collecting the processed sample after pumping the sample through the plurality of serially arranged stages of channels (¶ 0095-0096), 
wherein the processed sample contains dissociated tumor tissue that comprises clusters of tumor cells or single tumor cells (¶ 0095-0096+);
wherein the sample containing tumor tissue is pumped through the plurality of serially arranged stages a plurality of times (e.g., oscillating fluid flow ¶ 00104-00106);
wherein collecting the processed sample comprises flushing the tissue dissociation device with a buffer solution (¶ 00106);
wherein the processed sample is collected after passing through a filter (e.g., funnel ¶ 00144+; see also filter barrier);
wherein a buffer solution is added to the tissue dissociation device each time the sample containing the tumor tissue is pumped through the plurality of serially arranged stages (¶ 00102+);
wherein the tumor tissue is obtained from a biopsy procedure (¶ 0089); and
wherein the collected processed sample comprises clusters of cells (¶ 0095-0096+).
Ma further teaches spaces between arrays of obstacles (214, 215, 216, 217, 218, & 219) form channels (i.e., from entry paths to exit paths of the arrays), where each of the entry path forms expansion and the exit path forms constriction.  In another embodiment, Ma teaches that a channel comprising a continuous expansion and constriction of the channel width (e.g., funnel chain portion 404 comprising a plurality of funnel constrictions in Figs. 4, 4A).  In addition, Ma teaches using a buffer provided via the sample inlet (¶ 00102).  

Soper et al. teach a method of dissociating tumor tissue comprising: 
introducing a sample containing tumor tissue (¶ 0019) into a tissue dissociation device (e.g., microdevice, Abstract; high-throughput microsampling unit (HTMSU), ¶ 0020) comprising a plurality of serially arranged stages of channels having a continuous expansion and constriction of the channel width (see annotations in Fig. 1) connected by smooth curves extending along a length thereof (e.g., sinusoidal fluid channels, ¶ 0020, having an aspect ratio of height to width of 3:1 ¶ 0023, 0041); 
pumping the sample containing the tumor tissue through the plurality of serially arranged stages of channels to generate a processed sample (¶ 0031+), wherein the tumor tissue in the sample is subject to hydrodynamic shear forces (see the captured cells in the channel are dislodged by hydrodynamic shear by increasing the fluid flow rate, ¶ 0050, 0084, therefore, the tumor cells in the sample is subject to hydrodynamic shear);
collecting the processed sample after pumping the sample through the plurality of serially arranged stages of channels (¶ 0051), and 
wherein the processed sample contains dissociated tumor tissue that comprises clusters of tumor cells or single tumor cells (¶ 0020, 0041);
wherein collecting the processed sample comprises flushing the tissue dissociation device with a buffer solution (e.g., TRIS-glycine buffer ¶ 0035; see also e.g., proteolytic enzyme trypsin, ¶ 0051);
wherein the collected processed sample comprises clusters of cells (¶ 0051); and
wherein the tissue dissociation device is washed with buffer prior to introducing the sample containing tumor tissue (e.g., PBS ¶ 0066).

    PNG
    media_image1.png
    1143
    965
    media_image1.png
    Greyscale


Kamm et al. teach a method comprising:
introducing a sample (e.g., cancerous tissue, ¶ 0023+) containing tumor tissue (¶ 0053) into a tissue dissociation device (e.g., microfluidic device ¶ 0216; see also ¶ 0140+, Claim 71 & Figs. 1, 16A, 19A for example) comprising a plurality of serially arranged stages of channels (see the channels formed between each trapezoidal posts in Figs. 1, 19A) having a plurality of expansion and constriction regions extending along a length thereof (see the gel region comprising a plurality of varying dimensions of larger diameter (expansion regions) and smaller diameter (constriction regions), Figs. 1, 16A, 19A-D for example), wherein each subsequent stage of the plurality has an increasing number of channels and channels of decreasing dimensions (the claim is sufficiently broad to have properly read on the plurality of serially arranged channels formed between each trapezoidal posts having decreasing dimensions, see Fig. 19A for example);
pumping (e.g., injected, ¶ 0053, 0133+) the sample containing the tumor tissue through the plurality of serially arranged stages of channels (¶ 0053);
collecting the processed sample after pumping the sample through the plurality of serially arranged stages of channels (¶ 0142-0143, Claim 69), 
wherein the processed sample contains dissociated tumor tissue that comprises clusters of tumor cells or single tumor cells (see Claim 71 for example);
wherein the sample containing tumor tissue is pumped through the plurality of serially arranged stages a plurality of times (¶ 0044; see also ¶ 0112-0113);
wherein collecting the processed sample comprises flushing the tissue dissociation device with a buffer solution (e.g., PBS ¶ 0168);
wherein the sample containing the tumor tissue is treated with a proteolytic enzyme (e.g., trypsin) before pumping the sample containing the tumor tissue through the plurality of serially arranged stages of channels (¶ 0217);
wherein the processed sample is collected after passing through a filter (e.g., membrane, see also capture agent ¶ 0014);
wherein a buffer solution is added to the tissue dissociation device each time the sample containing the tumor tissue is pumped through the plurality of serially arranged stages (¶ 0168);
wherein the tumor tissue is obtained from a biopsy procedure (¶ 0023+); and
wherein the collected processed sample comprises clusters of cells (¶ 0014).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method of dissociating tissue comprising: obtaining a sample of tissue from a subject; pumping the sample of tissue into a tissue dissociation device comprising an inlet, a plurality of serially arranged stages of channels, each channel defined by a continuous expansion and constriction of the channel width, wherein the plurality of serially arranged stages each split into a multiple channels having a decreased channel width as compared to the channel width of a preceding stage with each serially arranged stage of decreased width generating jets of fluid with increasing dissociation power, and an outlet; and collecting the processed sample from the outlet after pumping the tissue sample through the plurality of serially arranged stages of channels, wherein the processed sample contains dissociated tissue that comprises clusters of cells or single cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798